The record in this cause having been considered by the court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the court as its opinion, it is considered, ordered, and adjudged by the court that both the Final Decree of November 6, 1929, and the Order Appointing the Receiver made on November 1, 1930, should be and they are hereby affirmed; that the Motion filed in this Court on April 23, 1930, to dismiss the complainant, as Trustee, from the appeal and to amend the record by substituting as appellee Wm. F. Parker, as Trustee, be and the same is hereby denied; and that The Employers' Liability Assurance Corporation Ltd., of London, England, be and the same is hereby released and *Page 742 
relieved of any and all liability under and by virtue of the supersedeas bond for $10,000.00 executed by it on November 5, 1930, as Surety for Charles N. and Elwood B. Carr on the appeal from the order made by the Circuit Court of Dade County, Florida, on November 1, 1930, appointing a receiver of the property involved in this suit, except such liability as has accrued to the obligee in said bond, Marion Mortgage Company, as Trustee, the complainant, to the date this opinion is filed in this Court.
BUFORD, C.J. AND WHITFIELD, ELLIS, TERRELL AND BROWN, J.J., concur.
DAVIS, J., disqualified.